SUPPLEMENTAL EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. White on 8/10/2022.

The application has been amended as follows: 


Please cancel claim 20.

Replace claim 18 with the following:

A method for analyzing a protein-protein interaction using a nanopore, comprising: (a) preparing a linked protein where a first protein and a second protein are fused via a linker; (b) measuring the intensity or frequency of an electrical signal generated while the linked protein passes through the nanopore; (c) analyzing the pattern of electrical signals generated in step (b) so as to analyze the protein-protein interaction, wherein the method for analyzing a protein-protein interaction comprises: determining that the protein-protein interaction is formed between the first protein and the second protein when the electrical signal by the first protein and the second protein linked by a linker shows a single peak; and determining that a protein-protein interaction is not formed between the first protein and the second protein when the electrical signal by the first protein and the second protein linked by a linker shows multiple peaks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641